UNITED STATES DISTRICT COURT

USDC SDNY

DOCUMENT ELECTRONICALLY
FILED

DOC#:

DATE FILED: 291 2'28

FOR THE SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,

V.

ALI SADR HASHEMI NEJAD,

Defendant.

 

 

No. 18 Cr. 224 (ALC)

MGTION FOR WITHDRAWAL
OF APPEARANCE

PLEASE TAKE NOTICE that attorneys Baruch Weiss, AndreW Bauer, and Tal R.

Machnes, from the firm Arnold & Porter Kaye Scholer LLP (“Arnold & Porter”), hereby

respectfully request permission to Withdraw their appearances in the above-referenced action as

counsel on behalf of Defendant Ali Sadr Hashemi Nej ad, and further request to be removed from

the docket and electronic service list accordingly. Defendant Ali Sadr Hashemi Nejad consents

to these withdrawals, and the Withdrawals Will leave the Defendant With other attorneys of record

Who intend to serve as counsel in this case. See Dkt. 54, 55, 62. Pursuant to Local Rule l.4, We

report that Arnold & Porter has determined not to assert a retaining or charging lien at this time.

Dated: September 28, 2018

Respectfully submitted,

/s/ Baruch Weiss

Baruch Weiss

ARNGLD & PORTER

601 l\/Iassachusetts Ave., NW
Washington, DC 000 l -3 743
(202) 942-6819
Baruch.Weiss@amoldporter.com

 

7£/¢'%

 

H N. ANDREW L. CARTER, JR.
UN!TED STATES DlSTR|CT JUDGE

\f>/?-/\g

/s/ Andrew Bauer

Andrew Bauer

ARNOLD & PORTER

250 West 55th street

NeW York, NY lOOl9-97l0
(212) 836-7669
AndreW.Bauer@arnoldporter.com

/s/ Tal R. Machnes

Tal R. Machnes

ARNOLD & PORTER

250 West 55th street

New York, NY 10019-9710
(2]2) 836-7442
Tal.Machnes@arnoldporter.com

 

